           21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30               Exhibit B to
                            Nisselson Declaration - Tenant emails Pg 1 of 24




From: James Germain
Date: January 21, 2021 at 12:28:27 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Re: 186 North 6th move in February 1 Quarters

Hi Alan,

Following up on the email below. I’ve left two voicemails with you. Please respond so I have a better idea of
what to do about my living situation and money already paid.

Thanks

Sent from my iPhone. Please excuse my brevity.

> On Jan 19, 2021, at 8:51 PM, James Germain                                    wrote:
>
> Hi Alan,
>
> I was given your information from Steven Acona. My name is James Germain and I am scheduled to move in
to 186 North 6th Street Brooklyn, NY on February 1, 2021. Now that quarters has filed bankruptcy will my
lease be honored? Do I have to sign a new lease? Is my first month rent that I already paid refundable if that
was a route I could take? If I stayed will any of the promised furnishings be there? If not can I renegotiate the
lease?
>
> Please let me know and ideally if you could call me at                 that would be great as I just found this
information out today and trying to figure out if I can even move in there, and what to do about my money
already paid.
>
> Best,
> Jimmy
>
> Sent from my iPhone. Please excuse my brevity.




                                                        1
         21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                 Exhibit B to
                           Nisselson Declaration - Tenant emails Pg 2 of 24




From: Sherry Te
Date: January 20, 2021 at 1:36:23 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Fwd: Jan 29 check-in at the former Quarters Williamsburg

       Hi Alan,

      I am a tenant of 186 N 6th property (formerly Quarters Williamsburg), scheduled to check in on
      January 29 at 186 N 6th property (formerly Quarters Williamsburg).

      I am requesting for check-in guidelines for my upcoming arrival. Steven of Flat Iron Real Estate
      Advisors has recommended me to write to you (as being the Trustee of the property).

      Please let me know if you have any information that you can provide at the moment.

      Thank you very much!

      Best regards,
      Sherry


      ---------- Forwarded message ---------
      From: Steven Ancona <sja@flatiron-rea.com>
      Date: Thu, Jan 21, 2021 at 2:15 AM
      Subject: RE: Jan 29 check-in at the former Quarters Williamsburg
      To: Sherry Te <sherryainete@gmail.com>, dukeage@aol.com <dukeage@aol.com>


      Hi Sherrry,



      I’m sure this situation is very frustrating and confusing. It is for us too. Quarters, who leased the
      entire building from us, declared bankruptcy late Friday on this building and all of its other U.S.
      locations. Legally, we are required to wait for the court-appointed Trustee before taking any
      actions or granted possession back of our building. We are hoping to speak with the Trustee
      today who was just assigned to this case late yesterday, and hope to be granted permission to
      take over building operations as soon as possible, ideally this week. I am sure he has to get up to
      speed and we will do our best to help him.



      If and when that happens, we will be in touch with you to help arrange a smooth arrival for you.
      In the meantime, the Trustee, (the person who stepped into the shoes of Quarters) is as follows:

                                                        1
     21-10082-jlg   Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30    Exhibit B to
                     Nisselson Declaration - Tenant emails Pg 3 of 24


Alan Nisselson

Windels Marx Lane & Mittendorf, LLP

156 West 56th Street, New York, New York 10019

Direct Dial: 212.237.1021 | General Fax: 212.262.1215

anisselson@windelsmarx.com | www.windelsmarx.com



You should reach out to him for further guidance.



Best,

-s



Steven J. Ancona

President

Flatiron Real Estate Advisors, llc

119 West 23rd Street

Suite 903

New York, NY 10011

Tel 212-675-3699 ext 201

Fax 212-675-8078

http://www.flatironmgmt.com




From: Sherry Te
Sent: Tuesday, January 19, 2021 10:57 PM
                                               2
  21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30               Exhibit B to
                   Nisselson Declaration - Tenant emails Pg 4 of 24
To: dukeage@aol.com; Steven Ancona <sja@flatiron-rea.com>
Subject: Jan 29 check-in at the former Quarters Williamsburg



[CAUTION: This email is from outside your organization.]

Hello,



I am scheduled to check in on January 29 at 186 N 6th property (formerly Quarters
Williamsburg).



I just received an email that the Williamsburg building will not be under QUARTERS anymore.



In this case, how will I be able to obtain my fob key, and would you know any implication on
this regarding my check in?



I would also like to know how and where I can pay my lease since this change will be
implemented.



Let me know as well if this change will have any other implications with my lease.



Thanks you!



Best regards,

Sherry Te




                                               3
         21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 5 of 24




From: Alba Nor Benissa Mercader
Date: January 19, 2021 at 5:54:05 PM EST
To: "Powers, Travis" <Travis.Powers@klgates.com>
Cc: "Catuogno, David S." <David.Catuogno@klgates.com>, "Eliades, Daniel M."
<Daniel.Eliades@klgates.com>, "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: urgent question


      Good evening, I am tecnically moving in DC the 21st. This is if I test positive in my pcr test and
      can come to the US (I’m from Spain). I was supposed to move in on the 10th but as I tested
      positive on covid before my trip, I had to delay. I arrenged with my Quarters agent that the
      payments from the 10th until the definitive day that I move in will be deducted from the payment
      of february. I have just today received the notice that Quarters will no longer be in charge of our
      building. Hopefully this arrengement stays valid as I am uncertain of when I will move in
      because of my situation. In case I come the 21st, will my keys be available or who would I have
      to contact?

      Sorry to bother you with this load of questions, but I am worried as I haven’t even arrived to DC
      in the first place.

      Hope to hear from you soon,
      Alba Nor Benissa Mercader.

      El dt, 19 gen 2021 a les 23:46 Powers, Travis <Travis.Powers@klgates.com> va escriure:

       Good evening,



       Attached please find correspondence regarding your lease agreement with Medici 320 Florida
       LLC. Thank you.



       Travis




       Travis Powers, Esq.*
       K&L Gates LLP
       One Newark Center - 10th Floor
       Newark, New Jersey 07102
       Phone: (973) 848-4112
  21-10082-jlg           Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                                       Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 6 of 24
Fax: (973) 848-4001
Travis.Powers@klgates.com

www.klgates.com

*Admitted in New York




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact
me at Travis.Powers@klgates.com.-4




                                                                 2
         21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30               Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 7 of 24




From: Krini Papacharalambous
Date: January 20, 2021 at 10:34:50 AM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: URGENT: Move-in in two days

      Hello Mr. Nisselson,

      I have a contract for the 324 Grand St building, unit 6a. My move-in is meant to be 20th of
      January - although I will be arriving on the 22nd.

      Throughout this process I have not been informed of how I’m meant to actually move into the
      unit despite all the correspondence I’ve had with Quarters. I’m traveling from Europe tomorrow
      so please let me know ASAP what the next steps are for me to access my room.

      Best Regards,

      Krini Papacharalambous
      B.A. Candidate for Politics and Journalism
      New York University Class of 2021 I College of Arts and Science




                                                      1
         21-10082-jlg        Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30          Exhibit B to
                              Nisselson Declaration - Tenant emails Pg 8 of 24




From: "Powers, Travis" <Travis.Powers@klgates.com>
Date: January 20, 2021 at 10:30:52 AM EST
To: Krini Papacharalambous
Cc: "Eliades, Daniel M." <Daniel.Eliades@klgates.com>, "Catuogno, David S."
<David.Catuogno@klgates.com>, "Nisselson, Alan" <anisselson@windelsmarx.com>,
abergman@empirecapitalre.com, andy@andarealty.com
Subject: RE: URGENT Re: In re Medici 326 Grand LLC


      Good morning, Krini,

      As Medici 186 N. 6th LLC has ceased business operations, all inquiries can be directed to the
      landlord, whose contact information is set forth in my previous correspondence, or the Chapter 7
      bankruptcy Trustee for Medici 186 N. 6th LLC, Alan Nisselson, who is copied on this email and
      whose contact information is below. Thank you.

      Alan Nisselson
      Windels Marx Lane & Mittendorf, LLP
      156 West 56th Street, New York, New York 10019
      Direct Dial: 212.237.1021 | General Fax: 212.262.1215
      anisselson@windelsmarx.com | www.windelsmarx.com

      Travis




      Travis Powers, Esq.*
      K&L Gates LLP
      One Newark Center - 10th Floor
      Newark, New Jersey 07102
      Phone: (973) 848-4112
      Fax: (973) 848-4001
      Travis.Powers@klgates.com
      www.klgates.com
      *Admitted in New York


      From: Krini Papacharalambous <kp1869@nyu.edu>
      Sent: Wednesday, January 20, 2021 10:22 AM
      To: Powers, Travis <Travis.Powers@klgates.com>
      Subject: URGENT Re: In re Medici 326 Grand LLC

      Hello,

      I’m Krini and I have a contract for the LES building, unit 6a. My move-in is meant to be 20th of
      January - although I will be arriving on the 22nd.

                                                       1
    21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit B to
                      Nisselson Declaration - Tenant emails Pg 9 of 24
Throughout this process I have not been informed of how I’m meant to actually move into the
unit despite all the correspondence I’ve had with Quarters. I’m traveling from Europe tomorrow
so please let me know ASAP what the next steps are for me to access my room.

Best Regards,

Krini Papacharalambous
B.A. Candidate for Politics and Journalism
New York University Class of 2021 I College of Arts and Science




          On Jan 20, 2021, at 12:58 AM, Powers, Travis <Travis.Powers@klgates.com>
          wrote:

          <326 Grand Tenant Letter.pdf>


This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Travis.Powers@klgates.com.-4




                                                                   2
         21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                    Exhibit B to
                         Nisselson Declaration - Tenant emails Pg 10 of 24




Attachments:                   Please_DocuSign_residential_flexi_lease_us_n.pdf; Electronic ticket receipt, January 20
                               for MRS IRO ELENI KALEMI.PDF; Electronic ticket receipt, January 27 for MRS IRO ELENI
                               KALEMI.PDF; Gmail - Iro Kalemi 324 Grand Street _Move In Details.pdf; Gmail -
                               TERMINATION OF LEASE ASAP_324 GRAND STREET.pdf; Gmail - Quarters LES -
                               App.pdf; Gmail - LEASE TERMS_324 Grand Street.pdf; Jimit Shah Quarters_Emails.pdf;
                               Ticket Change.PDF



From: Iro Kalemi
Date: January 21, 2021 at 10:47:24 AM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>, abergman@empirecapitalre.com
Cc: Travis.Powers@klgates.com, Daniel.Eliades@klgates.com, David.Catuogno@klgates.com
Subject: Re: 324 Grand Street Lease_Medici 326 Grand LLC_URGENT

      [cid:121012110471600643@us-mta-292.us.mimecast.lan]


      Dear Mr Nisselson and Mr Bergman,

      I hope this email finds you well.

      I have attempted to reach you numerous times via phone and email without success. My case is
      urgent and I would appreciate your attention.This issue regards the address: 324 Grand Street,
      10002, Quarters Unit 3C.
      If no one gets back to me until tomorrow I will need to engage legal counsel.

      My lease would be starting on the 20th of January, however, neither Quarters got back to me 48
      hours prior to my move-in (to inform me about the keys) which was their policy, neither the new
      management company. In addition, I had to cancel my tickets to New York since I had no place
      to stay (even though I had paid for my room) resulting in excess costs. To make matters worse, I
      will have delays attending my classes at NYU this spring semester since they commence on the
      28th of January. I had booked my ticket a week earlier to make sure I quarantine on time but due
      to these disruptions as well as the absence of your feedback, I cannot even ensure that I will have
      a place to stay in New York.

      Attached you will find evidence of everything I've been claiming (emails with Quarters and the
      leasing managers, the lease, my University's start date, corresponding payments to Quarters,
      ticket change, old & new ticket to NYC).

      I am assuming that since no one has reached out in relation to the keys to the apartment, the lease
      is no longer valid. Could you please confirm?
      In case the lease is still valid despite all the violations, can you confirm that someone will
      provide me with a key?

      Please get back to me as soon as possible. My EU number is

      Kind Regards,
                                                        1
  21-10082-jlg       Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30             Exhibit B to
                     Nisselson Declaration - Tenant emails Pg 11 of 24
Iro Kalemi


On Wed, Jan 20, 2021 at 6:52 PM Iro Kalemi
                                                          wrote:
Dear Mr Nisselson,

I hope this email finds you well.

I am forwarding the email I sent earlier today to Mr Bergman from Empire State Capital.

This issue is very urgent. I have been trying to get in touch with you by phone without success.

I would appreciate it if you could reach me at                 .

Thank you in advance,
Iro Kalemi
---------- Forwarded message ---------
From: Iro Kalemi
Date: Wed, Jan 20, 2021 at 8:55 AM
Subject: 324 Grand Street Lease_Medici 326 Grand LLC_URGENT
To: <abergman@empirecapitalre.com<mailto:abergman@empirecapitalre.com>>
Cc: <Travis.Powers@klgates.com<mailto:Travis.Powers@klgates.com>>,
<Daniel.Eliades@klgates.com<mailto:Daniel.Eliades@klgates.com>>,
<David.Catuogno@klgates.com<mailto:David.Catuogno@klgates.com>>,
<anisselson@windelsmarx.com<mailto:anisselson@windelsmarx.com>>


Dear Mr Bergman,

I hope this email finds you well.

I would like to inquire about my current lease agreement with Quarters (Medici LLC). My lease
starts today, the 20th of January and would last until April 20th 2021. I have paid for pro-rated
rent until the end of January and have settled all other bills. Yesterday, I received the email in
relation to the closure of Quarters operations in the United States. I had paid for my room in 324
Grand Street 10002 in New York, however, no one ever got back to me in relation to my keys
and move-in details. I contacted Quarters several times and spoke with their service team in the
HQ in Germany but received the worst customer service. I would be flying to New York today
but due to the whole disruption and lack of information yesterday, I had to postpone my flight to
New York and move it next week, resulting in further extra costs. I basically had no place to stay
even though I have a lease. All these because no one was responsible for advising me regarding
my move-in and keys. You can understand the frustration and stress resulting from all this lack
of information.

In addition, I signed up with Quarters because I was trusting the brand name which was very
popular among other co-living providers. However, knowing that this doesn't exist anymore and
neither do the services (like community management, events etc), I would like to look into
releasing myself from the lease. Would you be so kind to advise me on my current situation?
Quarters already violated some of the terms in relation to my move-in so I believe I am in a
position to negotiate on the agreement. This matter in very urgent because I am coming to New
                                                 2
  21-10082-jlg   Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30     Exhibit B to
                  Nisselson Declaration - Tenant emails Pg 12 of 24
York next week and might not have a place to stay.

Attached you will find my lease with Quarters.

Thank you in advance.

Kind Regards,
Iro Kalemi




                                                 3
         21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit B to
                         Nisselson Declaration - Tenant emails Pg 13 of 24




From: Alba Nor Benissa Mercader
Date: January 19, 2021 at 8:56:23 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: urgent question


      Hello, I was told to contact you as my landlord. Not sure if this is correct but here down below
      are my concern and questions!

      El dt, 19 gen 2021 a les 23:53 Alba Nor Benissa Mercader va escriure:
       Good evening, I am tecnically moving to the DC building on the 21st. This is if I test negative
       in my pcr test and can come to the US (I’m from Spain). I was supposed to move in on the 10th
       but as I tested positive on covid before my trip, I had to delay. I arrenged with my Quarters
       agent that the payments from the 10th until the definitive day that I move in will be deducted
       from the payment of february. I have just today received the notice that Quarters will no longer
       be in charge of our building. Hopefully this arrengement stays valid as I am uncertain of when I
       will move in because of my situation. In case I come the 21st, will my keys be available or who
       would I have to contact?

       Sorry to bother you with this load of questions, but I am worried as I haven’t even arrived to
       DC in the first place.

       Hope to hear from you soon,
       Alba Nor Benissa Mercader.

       El dt, 19 gen 2021 a les 23:46 Powers, Travis <Travis.Powers@klgates.com> va escriure:

        Good evening,



        Attached please find correspondence regarding your lease agreement with Medici 320 Florida
        LLC. Thank you.



        Travis




        Travis Powers, Esq.*
        K&L Gates LLP
        One Newark Center - 10th Floor
                                                       1
 21-10082-jlg           Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                                       Exhibit B to
                        Nisselson Declaration - Tenant emails Pg 14 of 24
Newark, New Jersey 07102
Phone: (973) 848-4112
Fax: (973) 848-4001
Travis.Powers@klgates.com

www.klgates.com

*Admitted in New York




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any
disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error,
please contact me at Travis.Powers@klgates.com.-4




                                                                2
          21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                    Exhibit B to
                           Nisselson Declaration - Tenant emails Pg 15 of 24




From: Ann Plewa
Date: January 21, 2021 at 4:36:27 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: "Murray, BJ"
Subject: Aberdeen Developers LLC ‐‐ 171 N. Aberdeen, Chicago, IL

       Dear Sir:

       I am currently a tenant of Quarters at 171 N. Aberdeen, Chicago, IL. I like many of the other tenants
       learned this week that the building was in receivership. I understand you and your firm have been
       appointed bankruptcy trustee for this property.

       I am a senior citizen currently living at 171 N. Aberdeen. Several months back I had to vacate my
       personal residence. My home is under major repair because of severe damage caused by a local utility
       company. My nephew and I share unit 707. Our rent is being paid through my insurance company,
       American Family Insurance.

       Our expectation is to continue to reside at 171 N. Aberdeen for another six to eight weeks while the
       work at my home is finished. To move at this time would be severely inconvenient. We chose
       Quarters because their specialty was short term furnished apartments. It would be extremely difficult
       to find similar accommodation on such short notice for this limited period of time, especially during
       Covid‐19.

       We are current on our rent and have been respectful to the property. We ask that you consider
       allowing Aberdeen Developers LLC to step in and provide the management services required to operate
       the building while we are tenants.

       I look forward to your response. Any direction as to this matter that you can provide would be greatly
       appreciated. I may be reached at the above email address or through my cell phone at
             . Please also direct any messages or future correspondence to
       who is copied on this email.

       Kindest regards,
       Mary Ann Plewa


       CC: BJ Murray




                                                          1
         21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30             Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 16 of 24




From: Leilani Choi
Date: January 21, 2021 at 4:57:15 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Quarters Apartment Lease Update

      Hello Nisselson,

      Hope all is well.


      I am emailing to inquire about updates on a lease confirmed with Quarters prior to them closing.
      Will you be providing an update on my current lease so that I can plan my move in process? Will
      we still be able to keep the terms on that lease as well as the unit with furniture and amenities
      including?


      Please let me know any information as soon as possible!


      This is regarding the below address and unit:


      Your Quarters address:

                      ,
      Brooklyn, NY, 11211

      Thank you,

      Leilani Choi

      Sent from my iPhone




                                                      1
          21-10082-jlg       Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                  Exhibit B to
                             Nisselson Declaration - Tenant emails Pg 17 of 24




From: "Murray, BJ"
Date: January 21, 2021 at 4:43:36 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: Ann Plewa
Subject: RE: [EXTERNAL] Aberdeen Developers LLC ‐‐ 171 N. Aberdeen, Chicago, IL


       The management company of the building has requested that the bankruptcy attorney reach out to
       them, as they have been trying to get in touch.




       Risk & Insurance | Employee Benefits | Retirement & Private Wealth
       Ready for tomorrow.

       BJ Murray
       Director, Business Intelligence Portfolio Management


       From: Ann Plewa
       Sent: Thursday, January 21, 2021 3:36 PM
       To: anisselson@windelsmarx.com
       Cc: Murray, BJ
       Subject: [EXTERNAL] Aberdeen Developers LLC ‐‐ 171 N. Aberdeen, Chicago, IL

       Dear Sir:

       I am currently a tenant of Quarters at 171 N. Aberdeen, Chicago, IL. I like many of the other tenants
       learned this week that the building was in receivership. I understand you and your firm have been
       appointed bankruptcy trustee for this property.

       I am a senior citizen currently living at 171 N. Aberdeen. Several months back I had to vacate my
       personal residence. My home is under major repair because of severe damage caused by a local utility
       company. My nephew and I share unit             . Our rent is being paid through my insurance company,
       American Family Insurance.

       Our expectation is to continue to reside at 171 N. Aberdeen for another six to eight weeks while the
       work at my home is finished. To move at this time would be severely inconvenient. We chose
       Quarters because their specialty was short term furnished apartments. It would be extremely difficult
       to find similar accommodation on such short notice for this limited period of time, especially during
       Covid‐19.

       We are current on our rent and have been respectful to the property. We ask that you consider
       allowing Aberdeen Developers LLC to step in and provide the management services required to operate
       the building while we are tenants.
                                                               1
   21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                   Exhibit B to
                    Nisselson Declaration - Tenant emails Pg 18 of 24

I look forward to your response. Any direction as to this matter that you can provide would be greatly
appreciated. I may be reached at the above email address or through my cell phone at           ‐
         Please also direct any messages or future correspondence to
who is copied on this email.

Kindest regards,
Mary Ann Plewa


CC: BJ Murray




                                                   2
         21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                    Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 19 of 24




From: Clara Ramos
Date: January 21, 2021 at 5:57:37 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Tenant Assistance Request


      Good Morning,

      Just got this new contact from Steven. I understand Quarters has been sold. We, the tenants have
      building concerns we need assistance with.

      Just a few things I could use your help with -

      - The internet has been going off for long periods of time. I am a Hospital employee working
      from home bi-weekly and will need a strong, constant connection. Is there a place in the building
      I could go that has a strong constant connection? Or any way to get the internet to work for this
      unit?

      - Will our lease agreements be honored?

      - Will they change at the end of our lease, ie will prices rise for lease extensions?

      - Also, since I moved in, I have not been able to access my mail. The mailbox key I was given
      doesn't work. Can you please assist me in accessing the mail trapped in the box?


      Thank you,

      Clara Ramos




                                                        1
         21-10082-jlg   Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                  Exhibit B to
                        Nisselson Declaration - Tenant emails Pg 20 of 24




From: Diane Lindsey
Date: January 21, 2021 at 6:14:44 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Job Termination/Relocation


                    From: Diane Lindsey
                    Date: January 19, 2021 at 7:19:58 AM CST
                    To: Quarters Support <support@quarters.com>,
                    jimit.shah@quarters.com, Jimit Shah <jimit@goquarters.com>
                    Subject: Fwd: Relocation

                    I was terminated from my place of employment due to them
                    closing down because of Covid 19. I’m currently still within 30
                    days of my current lease that start 12/24/2020. I will removing all
                    things from quarters the 24th or by the 31st. I need someone to
                    respond to my email ASAP



                    Begin forwarded message:

                           From: Diane Lindsey <dianeklindsey@gmail.com>
                           Date: January 15, 2021 at 8:14:07 AM CST
                           To: Sandy Phung <sandy.phung@quarters.com>,
                           jimit.shah@quarters.com
                           Subject: Relocation

                           It was brought to my attention that my employer is
                           making job cuts and I took it upon myself to start
                           looking for employment and just received a job
                           offer yesterday evening but it's in Colorado and I
                           have decided to take the job because it would be a
                           great opportunity for me since my job has started
                           laying off. Due to the circumstances, I will have to
                           relocate and leave my apartment early. I plan to
                           remove all my belongings from my quarters unit by
                           the 31st of January. After all, I have to be in
                           Colorado by the 5th of February to get settled
                           because I start work on February 8, 2021. Sorry for
                           the inconveniences this might cause but I have no
                           choice considering the layoffs everywhere during
                           the covid pandemic. I hope you all understand and
                           for any reason, your office has any more questions
                           please do not hesitate to call or email me.
                                                     1
21-10082-jlg   Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30    Exhibit B to
               Nisselson Declaration - Tenant emails Pg 21 of 24

                 Sincerely yours, Diane Lindsey




                                         2
         21-10082-jlg     Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30                 Exhibit B to
                          Nisselson Declaration - Tenant emails Pg 22 of 24




From: Nubin T
Date: January 21, 2021 at 7:12:54 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: Re: Attn: QUARTERS Tenants

      Hello,

      I'm a tentative living in the 814 unit since Oct-2019. Since the Oct-2020 my lease was on month
      to month basis and currently it is set to expire on 02/02/2021. I was planning to extend it for
      another month since I'm currently abroad, India, and stuck with covid restrictions here. I'm
      planning to be back on mid Feb.

      Would it be possible to extend my lease for another month so that I can come back from abroad
      and move my stuff. I was paying something like $1,335.20 for the unit if I remember correctly

      Thanks
      Nubin

      On Fri, Jan 22, 2021 at 1:43 AM Robin Scaro <donotreply@appfolio.com> wrote:
       The below letter is directed to ONLY those tenants that lease through QUARTERS. This does
       NOT affect or impact ANY tenants that lease through Aberdeen Acquisitions LLC / Luxury
       Property Management.


       Dear Quarters Tenants,

       We understand your concerns and frustrations regarding the management situation at the
       building arising from your landlord, Quarters’, bankruptcy filing in New York. We fully intend
       to provide you with a high level of service once we have control of the building.

       Please note that we have been diligently attempting to obtain authority from the bankruptcy
       trustee to manage the property and assist tenants. However, the bankruptcy trustee appointed by
       the court with respect to this building has not yet responded to our several urgent requests to
       allow us to step in and provide the management services you require and deserve. Until he
       responds and authorizes us to perform such services, we are severely limited in the level of
       service we can provide you.

       In an effort to expedite this matter, we suggest that you also contact the trustee directly via both
       phone and e-mail and ask him to address your issues and authorize us to step in and manage the
       building.

       His contact information is as follows:

       Alan Nisselson
       Windels Marx Lane & Mittendorf, LLP
                                                        1
  21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30               Exhibit B to
                   Nisselson Declaration - Tenant emails Pg 23 of 24
156 West 56th Street, New York, New York 10019
Direct Dial: 212.237.1021 | General Fax: 212.262.1215
anisselson@windelsmarx.com | www.windelsmarx.com

Your patience is appreciated and we will keep you apprised of the situation on a current basis.

Thank you for your assistance.


Aberdeen Developers LLC
Luxury Property Management LLC




--
Sent from iPhone




                                               2
         21-10082-jlg    Doc 9-3 Filed 01/24/21 Entered 01/24/21 19:28:30             Exhibit B to
                         Nisselson Declaration - Tenant emails Pg 24 of 24




From: Anna Buzhor
Date: January 22, 2021 at 10:36:10 AM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: Travis.Powers@klgates.com, David.Catuogno@klgates.com
Subject: Quarters Bankruptcy




      Dear Mr. Nisselson:
      I hope this email finds you well.

      Similar to some other Quarters' tenants, I have received communications from K&L Gates on the
      Quarters' bankruptcy filing. We were advised that you have been appointed as a Trustee.
      Please let me know when it will be a good time for you to schedule a call with me to answer my
      questions. I would like to take this opportunity to inform you and K&L Gates that the Quarters'
      tenants, including myself, are completely blindsided and left in the dark with little to no
      information on the matter. At a minimum, we require an easily accessible point of contact to
      answer our questions and address our concerns.

      Thank you in advance.
      Best regards,
      Anna Buzhor, Esq.




                                                     1
